     Case 3:21-cv-00297-DJH Document 3 Filed 05/12/21 Page 1 of 2 PageID #: 11




                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE

    KIM HUFF                                   )
                                               )
                PLAINTIFF                      )
                                               )
    v.                                         )
                                                 CIVIL ACTION
                                               )
                                                 NO. ______________________
                                                      3:21-cv-297-DJH
    CIGNA GROUP INSURANCE A/K/A                )
    LIFE INSURANCE COMPANY OF                  )
    NORTH AMERICA                              )
                                               )
                DEFENDANT



                 DEFENDANT’S RULE 7.1 DISCLOSURE STATEMENT

               Defendant, Life Insurance Company of North America (“LINA”),1 pursuant to

Rule 7.1 of the Federal Rules of Civil Procedure hereby makes the following disclosures:

               1) LINA is a wholly owned subsidiary of New York Life Insurance Company;

               2) New York Life Insurance Company is not a subsidiary of any other entity

which owns 10% or more of the stock of the New York Life Insurance Company.



                                                   Respectfully submitted,

                                                   /s/Mitzi D. Wyrick
                                                   Mitzi D. Wyrick
                                                   David A. Calhoun
                                                   WYATT, TARRANT & COMBS, LLP
                                                   400 West Market Street, Suite 2000
                                                   Louisville, Kentucky 40202-2898
                                                   (502) 589-5235
                                                   (502) 589-0309

1The Complaint incorrectly identifies the Defendant as “Cigna Group Insurance a/k/a Life
Insurance Company of North America.” The Defendant’s correct legal name is Life Insurance
Company of North America. Life Insurance Company of North America is no longer affiliated
with Cigna as it was acquired by New York Life Insurance Company on December 31, 2020.
   Case 3:21-cv-00297-DJH Document 3 Filed 05/12/21 Page 2 of 2 PageID #: 12




                                             dcalhoun@wyattfirm.com
                                             mitziwyrick@wyattfirm.com
                                             Counsel for Defendant, Life Insurance
                                             Company of North America
                                CERTIFICATE OF SERVICE

       I hereby certify that on May 12, 2021, I electronically filed the foregoing with the clerk of
the court by using the CM/ECF system, which will send a notice of electronic filing to the
following:

 Robert A. Florio
 1500 Story Avenue
 Louisville, Kentucky 40206
 Counsel for Plaintiff
                                              /s/ Mitzi D. Wyrick
                                              Mitzi D. Wyrick


100486227




                                                 2
